 

Moody National REIT II, Inc. 8-K [mnrtii-8k_052616.htm]

 

Exhibit 10.10

 

Loan No. 10105719

 

ENVIRONMENTAL INDEMNITY AGREEMENT

 

THIS ENVIRONMENTAL INDEMNITY AGREEMENT (this “Agreement”) is made as of May 24,
2016, by MOODY NATIONAL YALE-SEATTLE HOLDING, LLC, a Delaware limited liability
company, having an address at 6363 Woodway, Suite 110, Houston, Texas 77057
(“Borrower”) and BRETT C. MOODY, an individual having an address at 6363
Woodway, Suite 110, Houston, Texas 77057 (“Moody Guarantor”), MOODY NATIONAL
OPERATING PARTNERSHIP II, LP, a Delaware limited partnership, having an address
at 6363 Woodway, Suite 110, Houston, Texas 77057 (“LP Guarantor”) and MOODY
NATIONAL REIT II, INC., a Maryland corporation, having an address at 6363
Woodway, Suite 110, Houston, Texas 77057 (“REIT Guarantor”; together with Moody
Guarantor and LP Guarantor, hereinafter referred to, individually and
collectively, as the context may require, as “Guarantor”; Borrower and Guarantor
hereinafter referred to, individually and collectively, as the context may
require, as “Indemnitor”), in favor of KEYBANK NATIONAL ASSOCIATION, a national
banking association, having an address at 127 Public Square, Cleveland, Ohio
44114 (together with its successors and assigns, “Indemnitee”) and the other
Indemnified Parties (as defined in the Loan Agreement).

 

RECITALS:

 

The following recitals are a material part of this Agreement.

 

A.          Borrower is the owner of the Property.

 

B.          Indemnitee is prepared to make a loan (the “Loan”) to Borrower in
the principal amount of $56,250,000.00 pursuant to a Loan Agreement of even date
herewith between Indemnitee and Borrower (the “Loan Agreement”), which Loan
shall be evidenced by that certain Promissory Note of even date herewith given
by Borrower in favor of Indemnitee (the “Note”) and secured by, among other
things one or more mortgages/deeds of trust/deeds to secure debt, dated as of
the date hereof, given by Borrower to Indemnitee and encumbering the Property
(the “Security Instrument”). Capitalized terms not otherwise defined herein
shall have the meaning set forth in the Loan Agreement.

 

C.          Indemnitee is unwilling to make the Loan unless Indemnitor agrees to
provide the indemnification, representations, warranties, covenants and other
matters described in this Agreement for the benefit of the Indemnified Parties.

 

D.          Indemnitor is entering into this Agreement to induce Indemnitee to
make the Loan.

 





 

  

AGREEMENT:

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Indemnitor hereby agrees for the benefit of
the Indemnified Parties as follows:

 

1.          Indemnification. Indemnitor covenants and agrees, at its sole cost
and expense, to protect, defend, indemnify, release and hold the Indemnified
Parties harmless from and against any and all Losses (defined below) imposed
upon or incurred by or asserted against any Indemnified Parties and directly or
indirectly arising out of or in any way attributable to any one or more of the
following: (a) any presence of any Hazardous Substances in, on, above, or under
the Property; (b) any past, present or threatened Release of Hazardous
Substances in, on, above, under or from the Property; (c) any activity by
Indemnitor, any Person affiliated with Indemnitor, and any tenant or other user
of the Property in connection with any actual, proposed or threatened use,
treatment, storage, holding, existence, disposition or other Release,
generation, production, manufacturing, processing, refining, control,
management, abatement, removal, handling, transfer or transportation to or from
the Property of any Hazardous Substances at any time located in, under, on or
above the Property; (d) any activity by Indemnitor, any Person affiliated with
Indemnitor, and any tenant or other user of the Property in connection with any
actual or proposed Remediation of any Hazardous Substances at any time located
in, under, on or above the Property, whether or not such Remediation is
voluntary or pursuant to court or administrative order, including any removal,
remedial or corrective action; (e) any past, present or threatened
non-compliance or violations of any Environmental Laws (or permits issued
pursuant to any Environmental Law) in connection with the Property or operations
thereon, including any failure by Indemnitor, any Person affiliated with
Indemnitor, and any tenant or other user of the Property to comply with any
order of any Governmental Authority in connection with any Environmental Laws;
(f) the imposition, recording or filing or the threatened imposition, recording
or filing of any Environmental Lien encumbering the Property; (g) any
administrative processes or proceedings or judicial proceedings in any way
connected with the environmental condition of the Property; (h) in each case, to
the extent arising from the presence of Hazardous Substances or the violation of
any Environmental Law, any past, present or threatened injury to, destruction of
or loss of natural resources in any way connected with the Property, including
costs to investigate and assess such injury, destruction or loss; (i) any acts
of Indemnitor, any Person affiliated with Indemnitor, and any tenant or other
user of the Property in arranging for disposal or treatment, or arranging with a
transporter for transport for disposal or treatment, of Hazardous Substances at
any facility or incineration vessel containing such or similar Hazardous
Substances; (j) any acts of Indemnitor, any Person affiliated with any
Indemnitor, and any tenant or other user of the Property in accepting any
Hazardous Substances for transport to disposal or treatment facilities,
incineration vessels or sites from which there is a Release, or a threatened
Release of any Hazardous Substance which causes the incurrence of costs for
Remediation; and (k) in each case, to the extent relating to Hazardous
Substances or violation of any Environmental Law, any misrepresentation or
inaccuracy in any representation or warranty relating to the environmental
condition of the Property or material breach or failure to perform any covenants
or other obligations relating to the environmental condition of the Property
pursuant to this Agreement, the Loan Agreement or the Security Instrument.

 



2

 

  

2.           Duty to Defend and Attorneys and Other Fees and Expenses. Upon
written request by any Indemnified Party, Indemnitor shall defend same (if
requested by any Indemnified Party, in the name of the Indemnified Party) by
attorneys and other professionals approved by the Indemnified Parties.
Notwithstanding the foregoing, any Indemnified Parties may, in their sole and
absolute discretion, engage their own attorneys and other professionals to
defend or assist them, and, at the option of such Indemnified Parties, their
attorneys shall control the resolution of any claim or proceeding, providing
that no compromise or settlement shall be entered without Indemnitor’s consent,
which consent shall not be unreasonably withheld. Upon demand, Indemnitor shall
pay or, in the sole and absolute discretion of the Indemnified Parties,
reimburse, the Indemnified Parties for the payment of reasonable fees and
disbursements of attorneys, engineers, environmental consultants, laboratories
and other professionals in connection therewith.

 

3.           Definitions. Capitalized terms used herein and not specifically
defined herein shall have the respective meanings ascribed to such terms in the
Loan Agreement. As used in this Agreement, the following terms shall have the
following meanings:

 

The term “Legal Action” means any claim, suit or proceeding, whether
administrative or judicial in nature.

 

The term “Losses” means any losses, damages, costs, fees, expenses, claims,
suits, judgments, awards, liabilities (including strict liabilities),
obligations, debts, diminutions in value (but only to the extent of any
deficiency in respect of the Debt), fines, penalties, charges, costs of
Remediation (whether or not performed voluntarily), amounts paid in settlement,
foreseeable and unforeseeable consequential damages, litigation costs,
attorneys’ fees, engineers’ fees, environmental consultants’ fees, and
investigation costs (including costs for sampling, testing and analysis of soil,
water, air, building materials, and other materials and substances whether
solid, liquid or gas), of whatever kind or nature, and whether or not incurred
in connection with any judicial or administrative proceedings, actions, claims,
suits, judgments or awards.

 

4.           Unimpaired Liability. The liability of Indemnitor under this
Agreement shall in no way be limited or impaired by, and Indemnitor hereby
consents to and agrees to be bound by, any amendment or modification of the
provisions of the Note, the Loan Agreement, the Security Instrument or any other
Loan Document to or with Indemnitee by Indemnitor or any Person who succeeds
Indemnitor or any Person as owner of the Property. In addition, the liability of
Indemnitor under this Agreement shall in no way be limited or impaired by
(i) any extensions of time for performance required by the Note, the Loan
Agreement, the Security Instrument or any of the other Loan Documents, (ii) any
sale or transfer of all or part of the Property, (iii) except as provided
herein, any exculpatory provision in the Note, the Loan Agreement, the Security
Instrument, or any of the other Loan Documents limiting Indemnitee’s recourse to
the Property or to any other security for the Note, or limiting Indemnitee’s
rights to a deficiency judgment against Indemnitor, (iv) the accuracy or
inaccuracy of the representations and warranties made by Indemnitor under the
Note, the Loan Agreement, the Security Instrument or any of the other Loan
Documents or herein, (v) the release of Indemnitor or any other Person from
performance or observance of any of the agreements, covenants, terms or
conditions contained in any of the other Loan Documents by operation of law,
Indemnitee’s voluntary act, or otherwise, (vi) the release or substitution in
whole or in part of any security for the Loan, or (vii) Indemnitee’s failure to
record the Security Instrument or file any UCC financing statements (or
Indemnitee’s improper recording or filing of any thereof) or to otherwise
perfect, protect, secure or insure any security interest or lien given as
security for the Loan; and, in any such case, whether with or without notice to
Indemnitor and with or without consideration.

 



3

 

  

5.          Enforcement. The Indemnified Parties may enforce the obligations of
Indemnitor without first resorting to or exhausting any security or collateral
or without first having recourse to the Note, the Loan Agreement, the Security
Instrument, or any other Loan Documents or any of the Property, through
foreclosure proceedings or otherwise, provided, however, that nothing herein
shall inhibit or prevent Indemnitee from suing on the Note, foreclosing, or
exercising any power of sale under, the Security Instrument, or exercising any
other rights and remedies thereunder. This Agreement is not collateral or
security for the Debt, unless Indemnitee expressly elects in writing to make
this Agreement additional collateral or security for the Debt, which Indemnitee
is entitled to do in its discretion. It is not necessary for an Event of Default
to have occurred for the Indemnified Parties to exercise their rights pursuant
to this Agreement. Notwithstanding any provision of the Loan Agreement, the
obligations pursuant to this Agreement are exceptions to any non-recourse or
exculpation provision of the Loan Agreement; Indemnitor is fully and personally
liable for such obligations, and such liability is not limited to the original
or amortized principal balance of the Loan or the value of the Property.

 

6.          Survival. The obligations and liabilities of Indemnitor under this
Agreement shall fully survive indefinitely notwithstanding any termination,
satisfaction, assignment, entry of a judgment of foreclosure, exercise of any
power of sale, or delivery of a deed in lieu of foreclosure of the Security
Instrument. Notwithstanding the provisions of this Agreement to the contrary,
the liabilities and obligations of Indemnitor hereunder shall not apply to the
extent that Indemnitor can prove that such liabilities and obligations arose
solely from Hazardous Substances that: (a) were not present on or a threat to
the Property prior to the date that Indemnitee or its nominee acquired title to
the Property, whether by foreclosure, exercise of power of sale or otherwise
(or, if the Property is transferred to an assuming Transferee in accordance with
the provisions of the Loan Agreement, were not present on or a threat to the
Property prior to the date on which such Transferee acquired title to the
Property) and (b) were not the result of any act or negligence of Indemnitor or
any of Indemnitor’s affiliates, agents or contractors.

 

7.           Interest. Any amounts payable to any Indemnified Parties under this
Agreement shall become immediately due and payable on demand and, if not paid
within thirty (30) days of such demand therefor, shall bear interest at the
lesser of (a) the Default Rate or (b) the maximum interest rate which Indemnitor
may by law pay or the Indemnified Parties may charge and collect, from the date
payment was due, provided that the foregoing shall be subject to the provisions
of Section 10 of the Note.

 



4

 

  

8.           Waivers. 1) Indemnitor hereby waives (i) any right or claim of
right to cause a marshaling of Indemnitor’s assets or to cause Indemnitee or
other Indemnified Parties to proceed against any of the security for the Loan
before proceeding under this Agreement against Indemnitor; (ii) and relinquishes
all rights and remedies accorded by applicable law to indemnitors or guarantors,
except any rights of subrogation, reimbursement, contribution or indemnity
(collectively, “Cross-Indemnity Rights”) which Indemnitor may have, provided
that the indemnity provided for hereunder shall neither be contingent upon the
existence of any such Cross-Indemnity Rights nor subject to any claims or
defenses whatsoever which may be asserted in connection with the enforcement or
attempted enforcement of such Cross-Indemnity Rights including any claim that
such Cross-Indemnity Rights were abrogated by any acts of Indemnitee or other
Indemnified Parties; (iii) the right to assert a counterclaim, other than a
mandatory or compulsory counterclaim, in any action or proceeding brought
against or by Indemnitee or other Indemnified Parties; (iv) notice of acceptance
hereof and of any action taken or omitted in reliance hereon; (v) presentment
for payment, demand of payment, protest or notice of nonpayment or failure to
perform or observe, or other proof, or notice or demand; and (vi) all homestead
exemption rights against the obligations hereunder and the benefits of any
statutes of limitations or repose. Notwithstanding anything to the contrary
contained herein, Indemnitor hereby agrees to postpone the exercise of any
Cross-Indemnity Rights with respect to any collateral securing the Loan until
the Loan shall have been paid in full.

 

(b)         Indemnitor hereby waives, to the fullest extent permitted by law,
the right to trial by jury in any action, proceeding or counterclaim, whether in
contract, tort or otherwise, relating to this agreement or the other loan
documents or any acts or omissions of any Indemnified Parties in connection
therewith.

 

9.           Subrogation. Indemnitor shall take any and all reasonable actions,
including institution of Legal Action against third parties, necessary or
appropriate to obtain reimbursement, payment or compensation from such Person
responsible for the presence of any Hazardous Substances at, in, on, under or
near the Property or otherwise obligated by law to bear the cost. The
Indemnified Parties shall be and hereby are subrogated to all of Indemnitor’s
rights now or hereafter in such claims.

 

10.         Indemnitor’s Representations and Warranties. Indemnitor represents
and warrants that:

 

(a)         if Indemnitor is a corporation, a limited liability company, a
statutory trust or partnership, it has the full corporate/ limited liability
company/ partnership/ trust power and authority to execute and deliver this
Agreement and to perform its obligations hereunder; the execution, delivery and
performance of this Agreement by Indemnitor has been duly and validly
authorized; and all requisite corporate/ limited liability company/ partnership/
trust action has been taken by Indemnitor to make this Agreement valid and
binding upon Indemnitor, enforceable in accordance with its terms;

 

(b)         if Indemnitor is a corporation, a limited liability company, a
statutory trust or partnership, its execution of, and compliance with, this
Agreement will not result in the breach of any term or provision of the charter,
by-laws, partnership, operating or trust agreement, or other governing
instrument of Indemnitor or result in the breach of any term or provision of, or
conflict with or constitute a default under, or result in the acceleration of
any obligation under, any agreement, indenture or loan or credit agreement or
other instrument to which Indemnitor or the Property is subject, or result in
the violation of any law, rule, regulation, order, judgment or decree to which
Indemnitor or the Property is subject;

 



5

 

  

(c)         to the best of Indemnitor’s knowledge, there is no action, suit,
proceeding or investigation pending or threatened against it which, either in
any one instance or in the aggregate, may result in any material adverse change
in the business, operations, financial condition, properties or assets of
Indemnitor, or in any material impairment of the right or ability of Indemnitor
to carry on its business substantially as now conducted, or in any material
liability on the part of Indemnitor, or which would draw into question the
validity of this Agreement or of any action taken or to be taken in connection
with the obligations of Indemnitor contemplated herein, or which would be likely
to impair materially the ability of Indemnitor to perform under the terms of
this Agreement;

 

(d)         it does not believe, nor does it have any reason or cause to
believe, that it cannot perform each and every covenant contained in this
Agreement;

 

(e)        to the best of Indemnitor’s knowledge, no approval, authorization,
order, license or consent of, or registration or filing with, any governmental
authority or other person, and no approval, authorization or consent of any
other party is required in connection with this Agreement; and

 

(f)         this Agreement constitutes a valid, legal and binding obligation of
Indemnitor, enforceable against it in accordance with the terms hereof.

 

11.         No Waiver. No delay by any Indemnified Party in exercising any
right, power or privilege under this Agreement shall operate as a waiver of any
such privilege, power or right.

 

12.         Notice of Legal Actions. Each party hereto shall, within ten (10)
business days of receipt thereof, give written notice to the other party hereto
of (i) any notice, advice or other communication received in writing from any
Governmental Authority or any source whatsoever with respect to Hazardous
Substances on, from or affecting the Property, and (ii) any Legal Action brought
against such party or related to the Property, with respect to which Indemnitor
could reasonably be expected to have liability under this Agreement. Such notice
shall comply with the provisions of Section 14 hereof.

 

13.         Examination of Books and Records. At reasonable times and upon
reasonable notice, the Indemnified Parties and their accountants shall have the
right to examine the records, books, management and other papers of Indemnitor
pertaining to its financial condition or the income, expenses and operation of
the Property, at the Property or at the office regularly maintained by
Indemnitor where the books and records are located. The Indemnified Parties and
their accountants shall have the right to make copies and extracts from the
foregoing records and other papers.

 

14.         Notices. All notices or other written communications hereunder shall
be made in accordance with (a) Section 10.6 of the Loan Agreement in the case of
Lender and Borrower, and (b) the respective Guaranty Agreement executed by
Indemnitor in the case of any Indemnitor.

 

15.         Counterparts. This Agreement may be executed in any number of
duplicate originals and each duplicate original shall be deemed to be an
original. This Agreement may be executed in several counterparts, each of which
counterparts shall be deemed an original instrument and all of which together
shall constitute a single Agreement. The failure of any party hereto to execute
this Agreement, or any counterpart hereof, shall not relieve the other
signatories from their obligations hereunder.

 



6

 

  

16.         No Oral Change. This Agreement, and any provisions hereof, may not
be modified, amended, waived, extended, changed, discharged or terminated orally
or by any act or failure to act on the part of Indemnitor or any Indemnified
Party, but only by an agreement in writing signed by the party against whom
enforcement of any modification, amendment, waiver, extension, change, discharge
or termination is sought.

 

17.         Headings, Etc. The headings and captions of various paragraphs of
this Agreement are for convenience of reference only and are not to be construed
as defining or limiting, in any way, the scope or intent of the provisions
hereof.

 

18.         Number and Gender/Successors and Assigns. All pronouns and any
variations thereof shall be deemed to refer to the masculine, feminine, neuter,
singular or plural as the identity of the Person referred to may require.
Without limiting the effect of specific references in any provision of this
Agreement, the term “Indemnitor” shall be deemed to refer to each and every
Person comprising an Indemnitor from time to time, as the sense of a particular
provision may require, and to include the heirs, executors, administrators,
legal representatives, successors and assigns of such Person, all of whom shall
be bound by the provisions of this Agreement, provided that no obligation of
Indemnitor may be assigned except with the written consent of Indemnitee. Each
reference herein to Indemnitee shall be deemed to include its successors and
assigns. This Agreement shall inure to the benefit of the Indemnified Parties
and their respective successors and assigns forever.

 

19.         Release of Liability. Any one or more parties liable upon or in
respect of this Agreement may be released without affecting the liability of any
party not so released.

 

20.         Rights Cumulative. The rights and remedies herein provided are
cumulative and not exclusive of any rights or remedies which Indemnitee has
under the Note, the Security Instrument, the Loan Agreement or the other Loan
Documents or would otherwise have at law or in equity.

 

21.         Inapplicable Provisions. If any term, condition or covenant of this
Agreement shall be held to be invalid, illegal or unenforceable in any respect,
this Agreement shall be construed without such provision.

 

22.        Governing Law. The governing law and related provisions set forth in
Section 10.3 of the Loan Agreement (including, any authorized agent provisions
thereof) are hereby incorporated by reference as if fully set forth herein (with
Indemnitor substituted in all places where Borrower appears thereunder) and
shall be deemed fully applicable to Indemnitor hereunder. Indemnitor hereby
certifies that it has received and reviewed the Loan Agreement (including,
Section 10.3 thereof).

 

23.         Miscellaneous. (a) Wherever pursuant to this Agreement
(i) Indemnitee exercises any right given to it to approve or disapprove,
(ii) any arrangement or term is to be satisfactory to Indemnitee, or (iii) any
other decision or determination is to be made by Indemnitee, the decision of
Indemnitee to approve or disapprove, all decisions that arrangements or terms
are satisfactory or not satisfactory and all other decisions and determinations
made by Indemnitee, shall be in the sole and absolute discretion of Indemnitee
and shall be final and conclusive, except as may be otherwise expressly and
specifically provided herein.

 



7

 

  

(b)         Wherever pursuant to this Agreement it is provided that Indemnitor
pay any costs and expenses, such costs and expenses shall include legal fees and
disbursements of Indemnitee, whether retained firms, the reimbursements for the
expenses of the in-house staff or otherwise.

 

(c)         If Indemnitor consists of more than one person or party, the
obligations and liabilities of each such person or party hereunder shall be
joint and several.

 

(d)         The following rules of construction shall be applicable for all
purposes of this Agreement and all documents or instruments supplemental hereto,
unless the context otherwise clearly requires:

 

(i)           The terms “include,” “including” and similar terms shall be
construed as if followed by the phrase “without being limited to”;

 

(ii)          The term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or”;

 

(iii)         The words “hereof,” “herein,” “hereby,” “hereunder,” and similar
terms in this Agreement refer to this Agreement as a whole and not to any
particular provision or section of this Agreement;

 

(iv)         An Event of Default shall “continue” or be “continuing” until such
Event of Default has been waived in writing by Lender; and

 

(v)          No inference in favor of or against any party shall be drawn from
the fact that such party has drafted any portion hereof or any other Loan
Document.

 

24.         State Specific Provisions. In the event of any inconsistencies
between the other terms and conditions of this Agreement and this Section, the
terms and conditions of this Section shall control and be binding.

 

None.

 

[NO FURTHER TEXT ON THIS PAGE]

 



8

 

  

IN WITNESS WHEREOF, this Agreement has been executed by Indemnitor as of the day
and year first above written.

 



  INDEMNITOR:       MOODY NATIONAL YALE-SEATTLE HOLDING, LLC, a Delaware limited
liability company

 



  By: /s/ Brett C. Moody     Brett C. Moody     President         MOODY NATIONAL
REIT II, INC., a Maryland corporation         By: /s/ Brett C. Moody     Brett
C. Moody     Chief Executive Officer               MOODY NATIONAL OPERATING
PARTNERSHIP II, LP, a Delaware limited partnership         By: Moody National
REIT II, Inc., a Maryland corporation, its General Partner         By: /s/ Brett
C. Moody     Brett C. Moody     Chief Executive Officer               /s/ Brett
C. Moody   BRETT C. MOODY





 



Signature Page to Environmental Indemnity Agreement

 

 




